

Execution Copy
AMENDMENT NO. 11
TO
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 11 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of March 14, 2014, is entered into among HBI RECEIVABLES LLC, as seller
(“Seller”), HANESBRANDS INC., in its capacity as servicer (in such capacity, the
“Servicer”), the Committed Purchasers party hereto, the Conduit Purchasers party
hereto, the Managing Agents party hereto, and HSBC SECURITIES (USA) INC.
(“HSBC”), as agent (in such capacity, the “Agent”). Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
“Purchase Agreement” referred to below.
PRELIMINARY STATEMENTS
A.    Reference is made to that certain Receivables Purchase Agreement dated as
of November 27, 2007 among Seller, Servicer, the Committed Purchasers, the
Conduit Purchasers, the Managing Agents and the Agent (as amended prior to the
date hereof and as the same may be further amended, restated, supplemented or
modified from time to time, the “Purchase Agreement”).
B.    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
SECTION 1.    Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows
(a)    Section 1.2 of the Purchase Agreement is hereby amended to delete the
first sentence in its entirety and replace it with the following:
Seller shall provide the Agent and each Managing Agent with notice in a form set
forth as Exhibit II hereto of each Incremental Purchase (a “Purchase Notice”)
signed by an Authorized Officer no later than 11:00 a.m. (New York City time)
(a) at least one (1) Business Day prior to such Incremental Purchase if such
Purchase Notice is received prior to April 30, 2014, (b) at least one (1)
Business Day prior to such Incremental Purchase if such Purchase Notice is
received on or after April 30, 2014 and such Incremental Purchase is no greater
than $25,000,000 and (c) at least thirty-one (31) calendar days prior to such
Incremental Purchase if such Purchase Notice is received on or after April 30,
2014 and such Incremental Purchase is greater than $25,000,000.
(b)    Section 1.2 of the Purchase Agreement is hereby amended to delete the
last sentence in its entirety and replace it with the following:



--------------------------------------------------------------------------------



There may not be more than one (1) Incremental Purchase during any calendar week
and there may not be more than $25,000,000 in aggregate Incremental Purchases
with less than thirty-one (31) calendar days notice (as provided above) during
any thirty-one calendar day period that begins on or after April 30, 2014.
(c)    Section 4.5 of the Purchase Agreement is hereby amended to add the
following paragraph (c):
(c) If the CP Rate for PNC, as a Conduit Purchaser, is ever the Prime Rate
pursuant to the proviso set forth in clause (b) of the definition of CP Rate,
then such Conduit Purchaser shall be obliged, at the request of Seller, to
assign all of its rights and obligations hereunder to (i) another Committed
Purchaser in its Purchase Group or (ii) another funding entity nominated by
Seller or such Conduit Purchaser’s Managing Agent that is acceptable to the
Agent and such Managing Agent and willing to participate in the Purchase
Agreement until the date described in clause (i) of the definition of Facility
Termination Date in the place of such Conduit Purchaser; provided that (i) such
Conduit Purchaser receives payment in full, pursuant to an Assignment Agreement,
of an amount equal to such Conduit Purchaser’s share of the Capital and Yield
and all accrued but unpaid fees and other costs and expenses payable in respect
of its share of the Purchaser Interests.
(d)    Article IV of the Purchase Agreement is hereby amended to add a new
Section 4.6 as follows:
Section 4.6    Agreements Related to PNC.
(a)    PNC, in its capacity as a Conduit Purchaser, agrees that it shall not be
entitled to payment from the Seller of any rating agency fees under Section
10.4.


(b)     PNC, in its capacity as a Conduit Purchaser, agrees that Section 10.5
regarding Accounting Based Consolidation Events shall not be applicable to it
and no amounts shall be payable by the Seller in respect of PNC, in its capacity
as Conduit Purchaser, under such section.


(c)    PNC, in its capacity as a Conduit Purchaser, agrees that the benefit of
Section 13.6(b) and Section 13.7(b) shall not apply to it.”


(e)    Section 7.1(i)(J) of the Purchase Agreement is hereby amended and
restated in its entirety as follows:
(J) except as herein specifically otherwise provided, and except with respect to
funds that are remitted on or prior to May 15, 2014 to the “Subject Account”
identified in the Fee Letter, maintain the funds or other assets of Seller
separate from, and not commingled with, those of any HBI Party and only maintain
bank accounts or other depository accounts to which Seller alone is the

2

--------------------------------------------------------------------------------



account party, into which Seller alone makes deposits and from which Seller
alone (or the Agent hereunder) has the power to make withdrawals;
(f)    Section 8.2(a) of the Purchase Agreement is hereby amended to add the
following sentence at the end:
On May 15, 2014, the Servicer will notify the Agent and each Managing Agent of
the amount of funds not constituting Collections and expected to be remitted
after May 15, 2014 to the “Subject Account” identified in the Fee Letter.
(g)    Section 9.1(f)(iii) of the Purchase Agreement is hereby amended and
restated in its entirety as follows:
(iii) the average of the Dilution Ratios (A) as of the end of any Calendar Month
from (and including) January through (and including) April and the two preceding
Calendar Months shall exceed 15.00% or (B) as of the end of any Calendar Month
from (and including) May through (and including) December and the two preceding
Calendar Months shall exceed 14.25%.
(h)    Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Concentration Limit” in its entirety and replace it with the
following:
“Concentration Limit” means, for any Obligor and its Affiliates, at any time,
the amount equal to the product of (a) the aggregate Outstanding Balance of all
Eligible Receivables at such time and (b) the applicable concentration
percentage at such time for such Obligor set forth on the following table
determined (1) if such Obligor (or its parent) has short term unsecured debt
ratings currently assigned to it (or its parent) by S&P and Moody’s, by such
short term unsecured debt ratings or (2) in the absence thereof, by the
equivalent long term unsecured senior debt ratings; provided, however, that (i)
if any Obligor has a split rating, the applicable rating will be the lower of
that presented by S&P and Moody’s and (ii) the lowest concentration percentage
shall apply to any Obligor that is not rated, as set forth in the following
table.


Obligor Rating
Concentration Percentage
Short Term Rating 
Long Term Rating 
 
A-1 and P-1 or better
AA and Aa2 or better
27.5%
Lower than A-1 or P-1, and not lower than A-2 and P-2
Lower than AA or Aa2, and not lower than A- and A3
13.75%
Lower than A-2 or P-2, and not lower than A-3 and P-3
Lower than A- or A3, and not lower than BBB- and Baa3
9.17%
Non-Investment Grade rated or unrated
Non-Investment Grade rated or unrated
5.5%




3

--------------------------------------------------------------------------------



(i)    Exhibit I to the Purchase Agreement is hereby amended to delete clause
(b) of the definition of “CP Rate” in its entirety and replace it with the
following:
(b) with respect to any Conduit Purchaser for which PNC is the Managing Agent
for any Accrual Period for any Purchaser Interest (regardless of whether such
Conduit Purchaser funds its Purchaser Interest by issuing Commercial Paper), for
each day during any Accrual Period for any Purchaser Interest, shall be the
one-month Eurodollar rate for U.S. dollar deposits as reported on the Reuters
Screen LIBOR01 Page or any other page that may replace such page from time to
time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by PNC from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes; provided that if such Conduit Purchaser notifies its Managing
Agent that it has determined that funding its Purchaser Interests at a CP Rate
based on the one-month Eurodollar rate as described above would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or that (i) such one-month
Eurodollar rate quotations are not available or (ii) such one-month Eurodollar
rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at such rate, then the CP Rate for such Conduit Purchaser
shall be the Prime Rate; and
(j)    Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Facility Termination Date” in its entirety and replace it with
the following:
“Facility Termination Date” means the earliest to occur of (i) March 13, 2015
and (ii) the Amortization Date.
(k)    Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Fee Letter” in its entirety and replace it with the following:
“Fee Letter” means that certain letter agreement dated as of March 14, 2014
among Seller, the Agent and the Managing Agents, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
(l)    Exhibit I to the Purchase Agreement is hereby amended to delete each
reference to 1.00% in the definition of “Foreign Receivables Limit” and replace
each such reference with 1.50%.
(m)    Exhibit I to the Purchase Agreement is hereby amended to delete clause
(a) of the definition of “Yield” in its entirety and replace it with the
following:
“(a) for each respective Tranche Period relating to Purchaser Interests funded
by a Committed Purchaser, including any Purchaser Interest or undivided interest
in a Purchaser Interest assigned to a Committed Purchaser pursuant to a
Liquidity

4

--------------------------------------------------------------------------------



Agreement, (i) in the case of a Committed Purchaser for which the Managing Agent
is PNC, an amount equal to the product of the applicable CP Rate for each
Purchaser Interest multiplied by the Capital of such Purchaser Interest for each
day elapsed during such Tranche Period, annualized on a 360 day basis (or a 365
or 366 day basis, as applicable, in the case of the Prime Rate) and (ii) for any
other Committed Purchaser, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis (or a 365 or 366 day basis, as applicable, in the case of the
Prime Rate); and”
(n)    The Purchase Agreement is hereby amended to delete Schedule A in its
entirety and replace it with the new Schedule A attached hereto as Annex I.
(o)    The Purchase Agreement is hereby amended to delete Schedule C in its
entirety and to remove the reference to such schedule in the Table of Contents.
(p)    Each of the Agent, the Managing Agents and the Purchasers hereby consents
to the amendment to the limited liability company operating agreement of the
Seller to reflect the amendment to Section 7.1(i)(J) of the Purchase Agreement
set forth above, a copy of which has been provided to each such party on or
prior to the date hereof.
SECTION 2.    Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
(a)    It has all necessary corporate or company power and authority to execute
and deliver this Amendment and to perform its obligations under the Purchase
Agreement as amended hereby, the execution and delivery of this Amendment and
the performance of its obligations under the Purchase Agreement as amended
hereby has been duly authorized by all necessary corporate or company action on
its part and this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    On the date hereof, before and after giving effect to this Amendment, (i)
no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.

5

--------------------------------------------------------------------------------



SECTION 3.    Conditions Precedent. This Amendment shall become effective on the
first Business Day (the “Effective Date”) on which the Agent or its counsel has
received (i) counterpart signature pages to this Amendment and the Fee Letter of
even date herewith, executed by each of the parties hereto and (ii) payment of
the Renewal Fee (as such term is defined in such Fee Letter).
SECTION 4.    Reference to and Effect on the Transaction Documents.
(a)    Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Purchase Agreement as
amended or otherwise modified hereby.
(b)    Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, any Managing
Agent or any Purchaser under the Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
SECTION 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 8.    Fees and Expenses. Seller hereby confirms its agreement to pay on
demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including,

6

--------------------------------------------------------------------------------



without limitation, the reasonable fees and out-of-pocket expenses of counsel to
the Agent, Managing Agents or Purchasers with respect thereto.
SECTION 9.    Miscellaneous. The undersigned acknowledge and agree that the
provisions of Section 13.6, 13.7 and 13.8 of the Purchase Agreement shall apply
to this Amendment and shall be binding on the parties as if set out in full in
this Amendment.





7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.
HBI RECEIVABLES LLC, as Seller




By: /s/ Jodie Covington
Name: Jodie Covington
Title: Vice President and Treasurer
HANESBRANDS INC., as Servicer


By: /s/ Jodie Covington
Name: Jodie Covington
Title: Assistant Treasurer



Signature Page
to
Amendment No. 11 to RPA

--------------------------------------------------------------------------------



REGENCY ASSETS LIMITED, as a Conduit Purchaser and as a Committed Purchaser


By: /s/ Conor Blake
Name: Conor Blake
Title: Director








HSBC SECURITIES (USA) Inc., as a Managing Agent and Agent




By: /s/ Laurie Lawler
Name: Laurie Lawler
Title: Director

Signature Page
to
Amendment No. 11 to RPA

--------------------------------------------------------------------------------



 
PNC BANK, N.A., as a Conduit Purchaser, a Committed Purchaser and as a Managing
Agent


By: /s/ Mark S. Falcione
Name: Mark S. Falcione
Title: Executive Vice President



Signature Page
to
Amendment No. 11 to RPA

--------------------------------------------------------------------------------



ANNEX I


SCHEDULE A


PURCHASE GROUPS; COMMITMENTS; GROUP PURCHASE LIMITS


HSBC Purchase Group
 
 
 
Group Purchase Limit:
$112,500,000
 
 
Managing Agent:
HSBC Securities (USA) Inc.
 
 
Conduit Purchaser:
Regency Assets Limited
 
 
Committed Purchaser:
Regency Assets Limited
   
Commitment:


$112,500,000
 
 
 
 
PNC Purchase Group
 
 
 
Group Purchase Limit:
$112,500,000
 
 
Managing Agent:
PNC Bank, N.A.
 
 
Conduit Purchaser:
PNC Bank, N.A.
 
 
Committed Purchaser:
PNC Bank, N.A.
   
Commitment:


$112,500,000





